Exhibit 10.3


NONQUALIFIED STOCK OPTION AGREEMENT
 
This Nonqualified Stock Option Agreement (the “Agreement”) evidences the terms
of the grant by Lincoln National Corporation (“LNC”) of a Nonqualified Stock
Option (the “Option”) to _______________________ (“Grantee”) on April 12, 2006
(the “Date of Grant”), and Grantee’s acceptance of the Option in accordance with
and subject to the provisions of the Lincoln National Corporation Incentive
Compensation Plan (the “Plan”) and this Agreement. LNC and Grantee agree as
follows:


1. Shares Optioned and Option Price


Grantee shall have an Option to purchase _________ shares of LNC common stock
(the “Shares”) for $_____________ (United States dollars) for each Share.


2.  Vesting Dates


The Option for unvested Shares shall be forfeited upon Grantee’s termination of
employment except as provided below. During Grantee’s employment, Shares shall
vest as follows:








In addition, unvested Shares shall be deemed vested as of:


(a)  the date of Grantee’s death;


(b)  the date of Grantee’s termination of employment as a result of Total
Disability (as defined below);


(c) the date of Grantee’s Retirement (as defined below);
 
(d) the date of Grantee’s involuntary termination of employment with LNC and all
subsidiaries, other than for Cause (as defined below), including the sale or
disposition of the business that includes Grantee’s employment; provided,
however, that Grantee executes an Agreement, Waiver and General Release, in form
and substance satisfactory to LNC, in connection with such termination of
employment (other than a termination due to the sale or disposition of the
business that includes Grantee’s employment), in which case the Shares shall
vest on the later of the date of such involuntary termination of employment and
the date such agreement shall have become effective; or
 
(e)  the date of a Change of Control of LNC as defined in the Plan (“Change of
Control”).


“Total Disability” means (as determined by the Secretary of LNC) a disability
that results in Grantee being unable to engage in any occupation or employment
for wage or profit for which Grantee is, or becomes, reasonably qualified by
training, education or experience. In addition, the disability must have lasted
six months and be expected to continue for at least six more months or be
expected to continue unto death.


 
 

--------------------------------------------------------------------------------

 
“Retirement” means, for purposes of this Agreement, Grantee’s retirement from
LNC or a subsidiary at age 65 or older with at least five years of service (with
LNC or a subsidiary) or, with the approval of Grantee’s employer, at age 55 or
older with at least five years of such service.


“Cause” means (as determined by LNC in its sole discretion): (1) a conviction of
a felony, or other fraudulent or willful misconduct by Grantee that is
materially and demonstrably injurious to the business or reputation of LNC, or
(2) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with LNC or a subsidiary (other than such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by Grantee’s manager which
specifically identifies the manner in which the manager believes that Grantee
has not substantially performed Grantee’s duties.


3.  Exercise Period


Grantee may exercise all or part of the Option for vested Shares on any LNC
business day at LNC’s executive offices until the first to occur of:


(a)
the tenth anniversary of the Date of Grant;



(b)
the first anniversary of the date of Grantee’s termination of employment with
LNC and all subsidiaries on account of death or Total Disability;



(c)
the fifth anniversary of Grantee’s Retirement;



(d)
the date three months after Grantee’s involuntary termination of employment with
LNC and all subsidiaries (other than a termination on account of fraud or other
fidelity crimes), including the sale or disposition of the business that
includes Grantee’s employment; or



(e)
the date that Grantee’s employment with LNC and all subsidiaries terminates for
any reason other than those described in (b), (c), or (d) of this paragraph.




 
 

--------------------------------------------------------------------------------

 

LNC shall determine what constitutes termination of employment but for purposes
of this Agreement (i) such termination shall not occur if Grantee has a
full-time agent’s contract with LNC or a subsidiary and (ii) “subsidiary” shall
include any corporation in which LNC has ownership of at least twenty-five
percent.


4.  Manner of Exercise


To exercise an option, Grantee must, on an LNC business day, (1) deliver, mail
or fax written notice of the exercise (in the form specified by LNC) to the LNC
stock option administrative group and (2) submit full payment of the exercise
price and the certification of compliance described below. Payment may be made
in any combination of cash, personal check, or Shares. Such Shares must be owned
for at least six months and will constitute payment to the extent of their Fair
Market Value (as defined in the Plan).


5.  Transfer of Shares Upon Exercise


As soon as practicable after the exercise date, LNC shall cause the appropriate
number of Shares to be issued to Grantee. LNC shall not issue Shares until any
required tax withholding payments are remitted to LNC by Grantee; and LNC may
permit Grantee to surrender Shares or withhold Shares (from those that would
otherwise be issued on exercise of the Option) to satisfy tax withholding
obligations.


6.  Transferability


No rights under this Agreement may be transferred except by will or the laws of
descent and distribution. The rights under this Agreement may be exercised
during the lifetime of Grantee only by Grantee. After Grantee’s death, the
Option may be exercised by the person or persons to whom the Option was
transferred by will or the laws of descent or distribution.


7. Consequences of Competitive and Other Activity


The grant and exercise of this Option are subject to the following requirements:


(a)
Grantee may not render services for any organization or engage directly or
indirectly in any business which, in the sole judgment of the Chief Executive
Officer of LNC or other senior officer designated by the Compensation Committee
of the LNC Board of Directors, is or becomes competitive with LNC. If Grantee
has terminated employment, Grantee shall be free, however, to purchase, as an
investment or otherwise, stock or other securities of such organization or
business so long as they are listed upon a recognized securities exchange or
traded over-the-counter and such investment does not represent a greater than
five percent equity interest in the organization or business.




 
 

--------------------------------------------------------------------------------

 

(b)
Grantee shall not, without prior written authorization from LNC, disclose to
anyone outside of LNC, or use in other than LNC’s business, any confidential
information or material relating to the business of LNC that is acquired by
Grantee either during or after employment with LNC.



(c)
Grantee shall disclose promptly and assign to LNC all right, title, and interest
in any invention or idea, patentable or not, made or conceived by Grantee during
employment by LNC, relating in any manner to the actual or anticipated business,
research or development work of LNC and shall do anything reasonably necessary
to enable LNC to secure a patent where appropriate in the United States and in
foreign countries.



(d)
Upon exercise of the Option, Grantee shall certify compliance with the terms and
conditions in this paragraph. Failure to comply with this paragraph at any time
prior to, or during the six months after any exercise of this Option, shall
cause such Option and any related exercise to be rescinded. LNC must notify
Grantee in writing of any such rescission. LNC, in its discretion, may waive
compliance in whole or part in any individual case. Within ten days after
receiving a rescission notice from LNC, Grantee must pay LNC the amount of any
gain realized or payment received (net of any withholding or other taxes paid by
Grantee) as a result of the rescinded exercise. Such payment must be made either
in cash or by returning the Shares Grantee received in connection with the
rescinded exercise. If Grantee’s employment is terminated by LNC and its
subsidiaries other than for fraud or other fidelity crimes, however, a failure
of Grantee to comply with the provisions of 7(a) above after such termination
shall not in itself cause rescission to the extent the Option was exercised
before the termination.

 




IN WITNESS WHEREOF, the Chairman and Chief Executive Officer of Lincoln National
Corporation has signed this Agreement as of the day and year first above
written.



 
LINCOLN NATIONAL CORPORATION
                 
Jon A. Boscia
 
Chairman and Chief Executive Officer




--------------------------------------------------------------------------------









